ORDER
PER CURIAM.
Movant, Keith Parker, appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing.
A jury convicted movant of robbery in the first degree, burglary in the first degree and two counts of armed criminal action. Movant appealed from the judgment of conviction and sentence and this court affirmed. State v. Parker, 81 S.W.3d 147 (Mo.App.E.D.2002). Movant filed a pro se and amended Rule 29.15 motion for post-conviction relief. After an evidentia-ry hearing, the motion court denied mov-ant’s motion and he appeals. The motion court’s findings of fact and conclusions of *541law are not clearly erroneous. An opinion would have no precedential value.
The judgment is affirmed. Rule 84.16(b).